Name: Council Directive 80/49/EEC of 20 December 1979 amending the First Directive on the establishment of common rules for certain types of carriage of goods by road between Member States
 Type: Directive
 Subject Matter: European Union law;  organisation of transport;  land transport;  transport policy
 Date Published: 1980-01-24

 Avis juridique important|31980L0049Council Directive 80/49/EEC of 20 December 1979 amending the First Directive on the establishment of common rules for certain types of carriage of goods by road between Member States Official Journal L 018 , 24/01/1980 P. 0023 - 0023 Finnish special edition: Chapter 7 Volume 2 P. 0119 Greek special edition: Chapter 07 Volume 2 P. 0122 Swedish special edition: Chapter 7 Volume 2 P. 0119 Spanish special edition: Chapter 07 Volume 2 P. 0203 Portuguese special edition Chapter 07 Volume 2 P. 0203 COUNCIL DIRECTIVE of 20 December 1979 amending the First Directive on the establishment of common rules for certain types of carriage of goods by road between Member States (80/49/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 (1) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas provision should be made under the First Council Directive of 23 July 1962 on the establishment of common rules for certain types of carriage of goods by road between Member States (3), as last amended by Directive 78/175/EEC (4), for exemption for own-account carriage, effected by undertakings, from all quotas and authorizations, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to the First Council Directive of 23 July 1962 shall be amended as follows: 1. The following point shall be inserted: "11. The carriage of goods in motor vehicles provided the following conditions are fulfilled: (a) the goods carried must be the property of the undertaking or must have been sold, bought, let out on hire or hired, produced, extracted, processed or repaired by the undertaking; (b) the purpose of the journey must be to carry the goods to or from the undertaking or to move them, either inside the undertaking or outside for its own requirements; (c) motor vehicles used for such carriage must be driven by employees of the undertaking; (d) the vehicles carrying the goods must be owned by the undertaking or have been bought by it on deferred terms. This provision shall not apply to the use of a replacement vehicle during a short breakdown of the vehicle normally used; (e) carriage must be no more than ancillary to the overall activities of the undertaking." 2. Points 11 and 12 shall become points 12 and 13 respectively. Article 2 Member States shall take the necessary steps to liberalize by 1 July 1980 at the latest, the types of transport referred to in Article 1. Each Member State shall, within three months of notification of this Directive and in any event before 1 July 1980, inform the Commission of the measures taken to implement this Directive. Article 3 This Directive is addressed to the Member States. Done at Brussels, 20 December 1979. For the Council The President J. TUNNEY (1)OJ No C 293, 13.12.1976, p. 50. (2)OJ No C 281, 27.11.1976, p. 2. (3)OJ No 70, 6.8.1962, p. 2005/62. (4)OJ No L 54, 25.2.1978, p. 18.